DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 6/19/18.  These drawings are acknowledged.
Response to Amendment
The amendments to the claims and specification, in the submission dated 6/19/18, are acknowledged and accepted.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the phrase “[t]he present application discloses” which can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 8 is objected to because of the following informalities:  it appears that “having” in line 3 should instead be “have”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  it appears that “angular direction” in line 3 should instead be “angular directions”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  it appears that angular direction” in lines 3-4 should instead be “angular directions”.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a dual-image projection apparatus comprising: a spatial light modulator including a first modulation module and a second nodulation module respectively receiving light beams from a light source; a Fourier lens disposed downstream of the light beams such that the spatial light modulator is positioned at a front focal plane of the Fourier lens;  the prior art fails to teach or reasonably suggest,  a first light-diffusing film; a plurality of second light-diffusing films;


Claims 2-20 are dependent on claim 1 and are allowable over the prior art of record for at least the same reason as claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (US 10,649,208) discloses a head-up display device utilized to display a virtual image.  Two diffusers are used to form at least two projection images at different spatial positions.  However, Li does not disclose a plurality of second light-diffusing films wherein the second light-diffusing films are disposed to display the plurality of second 
Ferri (US 9,291,819) discloses a multi-focus heads up display using a single picture generating unit to form virtual images.  However, Ferri does not utilize light diffusing films for producing a plurality of second virtual images for the 3D holographic image as currently claimed.
Christmas et al. (US 2013/0265622) discloses a 2D/3D holographic display system used to produce a virtual image.  However, Christmas does not utilize light diffusing films for producing a plurality of second virtual images for the 3D holographic image as currently claimed.
Shikii et al. (US 2012/0099170) discloses a see-through display and head-up display for providing a virtual image.  However, Shikii et al. do not explicitly disclose the modulation module as currently claimed or the specifics related to the plurality of light diffusing films.
Stringfellow (US 6,359,737) discloses a combined head-up display for providing a plurality of virtual images at different planes.  However, Stringfellow does not explicitly disclose the modulation module as currently claimed or the specifics related to the plurality of light diffusing films.
Morohashi et al. disclose (US 2021/0011286) discloses a display device and head-up display for providing virtual images at different planes.  However, Morohashi et al. do not explicitly disclose the modulation module as currently claimed or the specifics related to the plurality of light diffusing films.
Lescure et al. disclose (US 2014/0036374) discloses a bifocal head-up display system for providing a plurality of virtual images.  However, Lescure does not explicitly 
Sakai discloses (US 10,983,423) an image display device for providing a plurality of virtual image at different planes.  However, Sakai does not explicitly disclose the modulation module as currently claimed or the specifics related to the plurality of light diffusing films.
This application is in condition for allowance except for the following formal matters indicated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872